                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

JONATHAN DWIGHT BOLLIN,                                      §
TDCJ No. 2227492,                                            §
                                                             §
                            Petitioner,                      §
                                                             §
v.                                                           §             CIVIL NO. SA-19-CA-0831-FB
                                                             §
LORIE DAVIS, Director,                                       §
Texas Department of Criminal Justice,                        §
Correctional Institutions Division,                          §
                                                             §
                            Respondent.                      §

                                MEMORANDUM OPINION AND ORDER

         Before the Court are pro se petitioner Jonathan Dwight Bollin’s Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254 and supplemental Memorandum in Support (ECF No. 1), as

well as respondent Lorie Davis’s Motion to Dismiss (ECF No. 17).1 Petitioner challenges the

constitutionality of his 2013 state court conviction for aggravated assault with a deadly weapon,

arguing: (1) he received ineffective assistance when counsel advised him to plead guilty without

investigating evidence that would prove his innocence, (2) his guilty plea violates his rights to equal

protection and to be free from self-incrimination, (3) the “fictitious address” used on his indictment

constitutes new evidence establishing that he is actually innocent of the offense charged, and (4) for

the same reason, the indictment was invalid and the trial court lacked jurisdiction. In her motion

to dismiss, respondent contends petitioner’s federal habeas petition should be dismissed with

prejudice as untimely.




1
         Petitioner did not file a reply to respondent’s Motion to Dismiss despite the fact that he requested, and this Court
granted, an out-of-time extension of 30 additional days to do so. (ECF Nos. 7, 19).
        Having carefully considered the record and pleadings submitted by both parties, the Court

agrees with respondent that petitioner’s allegation is barred from federal habeas review by the one-

year statute of limitations embodied in 28 U.S.C. § 2244(d)(1). Thus, the Court concludes petitioner

is not entitled to federal habeas corpus relief or a certificate of appealability.

                                           I. Background

        In July 2013, petitioner plead guilty to the offense of aggravated assault with a deadly

weapon and was sentenced to five years of imprisonment. State v. Bollin, No. 2013-CR-5453W

(290th Dist. Ct., Bexar Cnty., Tex. July 31, 2013); (ECF No. 18-5 at 41-42). Pursuant to the plea

bargain agreement, petitioner pleaded “true” to the deadly weapon finding contained in the

indictment and waived his right to appeal. (ECF No. 18-5 at 26-34). As a result, petitioner did not

appeal his conviction and sentence. Instead, petitioner waited until February 17, 2016, to challenge

his conviction by filing a state habeas corpus application, which the Texas Court of Criminal

Appeals (TCCA) denied without written order on August 10, 2016. Ex parte Bollin, No. 85,254-01

(Tex. Crim. App.) (ECF Nos. 18-1 and 18-5 at 20). Almost three years later, on June 3, 2019,

petitioner placed the instant federal habeas petition in the prison mail system. (ECF No. 1 at 10).

                                       II. Timeliness Analysis

        Respondent contends petitioner’s federal habeas petition is barred by the one-year limitation

period of 28 U.S.C. § 2244(d). Under this statute, a state prisoner has one year to seek federal

habeas review of a state court conviction, starting, in this case, from “the date on which the judgment

became final by the conclusion of direct review or the expiration of the time for seeking such

review.” 28 U.S.C. § 2244(d)(1)(A); Palacios v. Stephens, 723 F.3d 600, 604 (5th Cir. 2013).




                                                   2
        Here, petitioner’s conviction became final August 30, 2013, when the time for appealing his

judgment and sentence expired. See Tex. R. App. P. 26.2 (providing a notice of appeal must be filed

within thirty days following the imposition of a sentence). As a result, the limitations period under

§ 2244(d) for filing a federal habeas petition challenging his underlying conviction and sentence

expired a year later—on August 30, 2014. Because petitioner did not file his § 2254 petition until

June 3, 2019—almost five years after the limitations period expired—his petition is barred by the

one-year statute of limitations unless it is subject to either statutory or equitable tolling.

A.      Statutory Tolling

        Petitioner does not satisfy any of the statutory tolling provisions found under 28 U.S.C.

§ 2244(d)(1). There has been no showing of an impediment created by the state government that

violated the Constitution or federal law which prevented petitioner from filing a timely petition.

28 U.S.C. § 2244(d)(1)(B). There has also been no showing of a newly recognized constitutional

right upon which the petition is based, and there is no indication that the claims could not have been

discovered earlier through the exercise of due diligence. 28 U.S.C. § 2244(d)(1)(C)-(D).

        Similarly, although § 2244(d)(2) provides that “[t]he time during which a properly filed

application for State post-conviction or other collateral review with respect to the pertinent judgment

or claim is pending shall not be counted toward any period of limitation under this subsection,” it

does not toll the limitations period in this case either. As discussed previously, petitioner’s state

habeas application was submitted in February of 2016, well after the limitations period expired for

challenging his underlying conviction and sentence. Because petitioner filed his state habeas

application after the time for filing a federal petition under § 2244(d)(1) has lapsed, it does not toll




                                                   3
the one-year limitations period. See 28 U.S.C. § 2244(d)(2); Scott v. Johnson, 227 F.3d 260, 263

(5th Cir. 2000).

B.      Equitable Tolling

        In some cases, the limitations period may be subject to equitable tolling. The Supreme Court

has made clear that a federal habeas corpus petitioner may avail himself of the doctrine of equitable

tolling “only if he shows (1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way and prevented timely filing.” McQuiggin v. Perkins,

569 U.S. 383, 391 (2013); Holland v. Florida, 560 U.S. 631, 649 (2010). Equitable tolling is only

available in cases presenting “rare and exceptional circumstances,” United States v. Riggs, 314 F.3d

796, 799 (5th Cir. 2002), and is “not intended for those who sleep on their rights.” Manning v. Epps,

688 F.3d 177, 183 (5th Cir. 2012).

        Petitioner fails to establish that equitable tolling should apply in this case. In fact, petitioner

did not file a reply to respondent’s motion to dismiss asserting the statute of limitations, and his

federal habeas petition failed to demonstrate that an extraordinary circumstance prevented him from

filing earlier. Even with the benefit of liberal construction, petitioner has provided no justification

for the application of equitable tolling, and a petitioner’s ignorance of the law, lack of legal training

or representation, and unfamiliarity with the legal process do not rise to the level of a rare or

exceptional circumstance which would warrant equitable tolling of the limitations period. United

States v. Petty, 530 F.3d 361, 365-66 (5th Cir. 2008); see Sutton v. Cain, 722 F.3d 312, 316-17 (5th

Cir. 2013) (a garden variety claim of excusable neglect does not warrant equitable tolling).

        Moreover, petitioner fails to demonstrate that he has been pursuing his rights diligently. Each

of petitioner’s allegations concern the constitutionality of his 2013 guilty plea and conviction for


                                                    4
aggravated assault. However, petitioner fails to show that these claims (or supporting evidence)

could not have been discovered and presented at an earlier date, much less explain why he waited

until February 2016 to challenge his conviction in a state habeas application. Because petitioner

failed to assert any specific facts showing that he was prevented, despite the exercise of due diligence

on his part, from timely filing his allegation in this Court, his claim is untimely and barred by

§ 2244(d)(1).

C.      Actual Innocence

        Finally, petitioner contends he is actually innocent of the crime for which he pleaded guilty

because the police report used to eventually indict him used a “fictitious address.” In McQuiggin,

569 U.S. at 386, the Supreme Court held that a prisoner filing a first-time federal habeas petition

could overcome the one-year statute of limitations in § 2244(d)(1) upon a showing of “actual

innocence” under the standard in Schlup v. Delo, 513 U.S. 298, 329 (1995). But “tenable actual-

innocence gateway pleas are rare,” and, under Schlup’s demanding standard, the gateway should

open only when a petitioner presents new “evidence of innocence so strong that a court cannot have

confidence in the outcome of the trial unless the court is also satisfied that the trial was free of

nonharmless constitutional error.” McQuiggin, 569 U.S. at 386, 401 (quoting Schlup, 513 U.S. at

316). In other words, petitioner is required to produce “new reliable evidence—whether it be

exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence”—sufficient to persuade the district court that “no juror, acting reasonably, would have

voted to find him guilty beyond a reasonable doubt.” Schlup, 513 U.S. at 324.

        Petitioner does not meet this demanding standard. As discussed previously, petitioner’s

argument relies exclusively on evidence—the police reports and subsequent indictment—that were


                                                   5
in the record and thus available at the time of petitioner’s guilty plea. This does not constitute “new

reliable evidence” establishing his innocence. Consequently, the untimeliness of petitioner’s federal

habeas petition will not be excused under the actual-innocence exception established in McQuiggin.

                                 III. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller–El v. Cockrell, 537 U.S. 322, 335-36

(2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Supreme Court has

explained that the showing required under § 2253(c)(2) is straightforward when a district court has

rejected a petitioner’s constitutional claims on the merits: The petitioner must demonstrate “that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This requires a petitioner to show “that

reasonable jurists could debate whether the petition should have been resolved in a different manner

or that the issues presented were ‘adequate to deserve encouragement to proceed further.’”

Miller–El, 537 U.S. at 336 (citation omitted).

       The issue becomes somewhat more complicated when the district court denies relief on

procedural grounds. Id. In that case, the petitioner seeking COA must show both “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack, 529

U.S. at 484). In that case, a COA should issue if the petitioner not only shows that the lower court’s




                                                  6
procedural ruling is debatable among jurists of reason, but also makes a substantial showing of the

denial of a constitutional right.

         A district court may deny a COA sua sponte without requiring further briefing or argument.

See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set forth above, the

Court concludes that jurists of reason would not debate the conclusion that petitioner was not entitled

to federal habeas relief. As such, a COA will not issue.

                                          IV. Conclusion

        After careful consideration, the Court concludes that petitioner’s § 2254 petition (ECF No.

1) is barred from federal habeas corpus relief by the statute of limitations set forth in 28 U.S.C. §

2244(d). As a result, petitioner is not entitled to federal habeas corpus relief.

        Accordingly, IT IS HEREBY ORDERED that:

        1.      Respondent Lorie Davis’s Motion to Dismiss (ECF No. 17), filed October 25, 2019,

is GRANTED;

        2.      Federal habeas corpus relief is DENIED, and petitioner Jonathan Dwight Bollin’s

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DISMISSED

WITH PREJUDICE as untimely;

        3.      No Certificate of Appealability shall issue in this case; and

        4.      All remaining motions, if any, are DENIED, and this case is now CLOSED.

        It is so ORDERED.

        SIGNED this 5th day of February, 2020.


                                      _________________________________________________
                                      FRED BIERY
                                      UNITED STATES DISTRICT JUDGE



                                                  7
